DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 11-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (US 2011/0222444 A1 previously cited) in view of Khlat et al. (US 2013/0336181 A1 hereafter referred to as Khlat6181) further in view of Weissman et al. (US 2014/0003300 A1 previously cited) still further in view of Rofougaran et al. (US 2015/0072671 A1).

Regarding Claim 1, Khlat et al. discloses;
A mobile device (Fig. 8 Para. [0006]: “User equipment (UE) in the form of a mobile terminal) comprising:

a front end system including a first front-end module electrically connected to the first antenna (Fig. 3, 4, 6-8, Para. [0025]: “The transmitter block 12 includes a first output terminal 14 for outputting band A signals”; Para. [00029]: “A first transmitter chain 62” electrically connected to the first antenna 30. That is, elements 44 to 30 constitutes a first front-end module) the first front-end module including at least a first intermodulation path (Fig. 3, 4, 6-8, Para. [0024]: “the FERA 10 provides a reduction of nonlinearity IMD products from TX multi-carriers”; Para. [0029]: “A first transmitter chain 62 comprises…the first split-band duplexer 28” in a first intermodulation path) having at least a first transmit/receive switch (Fig. 3, 4, 6-8, Para. [0026], [0033]: switch 32 responsive to CTRL1 signal which controls reception and transmission carrier signals in the first transmitter chain 62) and…at least a first intermodulation duplexer (Fig. 3, 4, 6-8: first split-band duplexer 28) intermodulation path (Fig. 3, 4, 6-8, Para. [0024]: “the FERA 10 provides a reduction of nonlinearity IMD products from TX multi-carriers”; Para. [0029]: “A second transmitter chain 64 comprises…the second split-band duplexer 36” in a second intermodulation path) having at least a second transmit/receive switch (Fig. 3, 4, 6,-8, Para. [0026], [0033]: switch 40 responsive to CTRL2 signal which controls reception and transmission carrier signals in the second transmitter and…at least a second intermodulation duplexer (Fig. 3, 4, 6-8: second split-band duplexer 36) 
a transceiver  (Fig. 3, 4, 6-8, Para. [0040]-[0043]: a front end radio architecture (FERA) 10 including  transmitter and receiver circuitries) configured to a transmit signal into and second radio frequency signals of a frequency band 
Khlat et al. does not discloses that the first intermodulation duplexer and the second intermodulation duplexer are respectively connected to: 
“a first intermodulation duplexer switch” and “a second intermodulation duplexer switch”;
the transceiver further configured to allocate at least a portion of the first and second radio frequency signals to non-overlapping regions of the first and second intermodulation duplexers; and 
the transceiver further controls a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas”.
	On the other hand, Khlat6181 teaches a first intermodulation duplexer and a second intermodulation duplexer are respectively connected to:
“a first intermodulation duplexer switch” (Fig. 8, Para. [0050]:  low band antenna selection circuitry 118A) and “a second intermodulation duplexer switch” (Fig. 8, Para. [0050]: high band antenna selection circuitry 118B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the transceiver (FERA 10) of Khlat et al. a first intermodulation duplexer switch/low band antenna selection circuitry and a second intermodulation duplexer switch/high band antenna selection circuitry connected to respective first and second duplexers as taught by Khlat 6181 where doing so would provide for (Khlat6181, Para. [0014]) “the necessary pass bands for the high band and low band signals while maintaining a desirable stop band attenuation and insertion loss for carrier aggregation applications”. 
Khlat et al. in view of Khlat6181 does not discloses;
the transceiver further configured to allocate at least a portion of the first and second radio frequency signals to non-overlapping regions of the first and second intermodulation duplexers; and 
“the transceiver further controls a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas”.
	On the other hand, Weissman et al. teaches;
the transceiver further configured to allocate at least a portion of the first and second radio frequency signals to non-overlapping regions of the first and second intermodulation duplexers .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the transceiver (FERA 10) of Khlat et al. in view of Khlat 6181’s inventions can allocate the portions of the first and second radio signals to non-overlapping regions of the respective first duplexer 28 and second duplexer 36,  as taught by Weissman et al., where such implementation would provide for at least one or more of (Weissman et al., Para.[0066]) “minimal band matching…lower insertion loss…better isolation may be achieved between bands… no additional RX filters may be required for receive diversity…better immunity to harmonics and IMD products may be achieved between Pas… no additional transmit antennas may be required”.
Khlat et al. in view of Khlat6181 further in view of Wessman et al. does not discloses;
“the transceiver further controls a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas”.
On the other hand, Rofougaran et al.  teaches;
“the transceiver further controls a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas” (Fig. 2, 7, Para. [0011], [0028]-[0029], [0037]: “wireless communication device” “implement a radio transceiver” using “a plurality of integrated circuits (ICs) and a plurality of discrete 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the transceiver (FERA 10) Khlat et al. in view of Khlat 6181 further in view of Wessman et al.’s invention implement one or more phase shifters controlled by the transceiver for beamforming the first and second carrier signals as taught by Rofougaran et al. where doing so would provide beamforming capability to the transceiver (FERA 10) make it (Rofougaran et al., Para. [0011]) “achieve the strict performance requirements of the 2G, 3G, and/or 4G protocols.”

Regarding Claim 2, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 1 above, where Khlat et al. further teaches;
wherein the first front-end module includes a first power amplifier configured to amplify the first radio frequency signal (Fig. 3, 4, 6, 7, Para. [0029]: “A first transmitter chain 62 comprises the first amplifier cell 58”), and the second front-end module includes a second power amplifier configured to amplify the second radio frequency signal (Fig. 3, 4, 6, 7 Para. [0029]: “A second transmitter chain 64 comprises the second amplifier cell 60”). 
 
Regarding Claim 3, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 1 above, where Khlat et al. further teaches;


Regarding Claim 4, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 1 above, where Khlat et al. further teaches;
wherein the first radio frequency signal corresponds to a first resource block allocation in a first channel of the frequency band (Fig. 3, 4, 6-8, Para. [0022], [0024], [0036]: “first carrier C1 is within the TX channel TX#1”.  That is, first carrier C1 signal corresponds to a first resource block allocation  in a first channel TX#1 of band 7), and the second radio frequency signal corresponds to a second resource block allocation in a second channel of the frequency band (Fig. 3, 4, 6-8, Para. [0022], [0024], [0036]: “the second carrier C2 is within the TX channel TX#3”.  That is, second carrier C2 signal corresponds to a first resource block allocation in a first channel TX#3 of band 7).  

Regarding Claim 6, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 4 above, where Khlat et al. further teaches;
wherein the first channel and the second channel are non-contiguous in frequency and the first and second resource block allocations are separated in frequency (Fig. 3, 5, Para. [0036]: “TX 

Regarding Claim 7, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 6 above, where Khlat et al. further teaches;
wherein the first and second resource block allocations are separated in frequency by less than about 35 megahertz ((Fig. 3, 5, Para. [0036]: “TX channel TX#1 and TX channel TX#3” are non-contiguous in frequency and C1 AND C2 resource block allocations are separated in frequency by at least 20MHz (bandwidth of TX#2) which is less than 35MHz )  

Regarding Claim 8, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 1 above, where Khlat et al. further teaches;
wherein the first front-end module includes a different configuration of filters relative to the second front-end module (Fig. 3, 4, 6-8, Para. [0029], [0037] “A first transmitter chain 62 comprises the first amplifier cell 58 and the first split-band duplexer 28.  A second transmitter chain 64 comprises the second amplifier cell 60 and the second split-band duplexer 36” where “the use of the first split-band duplexer 28 and the second split-band duplexer 36 provides improved noise filtering in the RX channel RX#1 and the RX channel RX#2”.  That is, first split-band duplexer 28 noise filtering is different from that of the second split-band duplexer 36 noise filtering).  

Regarding Claim 11, Khlat et al. discloses;
A radio frequency communication system (Fig. 8, Para. [0006]: User equipment (UE) in the form of a mobile terminal… a control system for controlling the disclosed FERA) comprising: 
a plurality of antennas including a first antenna and a second antenna(Fig. 3, 4, 6-8; First antenna 30 and second antenna 38); 
a plurality of transmit chains including a first transmit chain configured to transmit on the first antenna (Fig. 3, 4, 6-8, Para. [0025]: “The transmitter block 12 includes a first output terminal 14 for outputting band A signals”; Para. [00029]: “A first transmitter chain 62” electrically connected to the first antenna 30. That is, elements 44 to 30 constitutes a first front-end module) the first transmit chain including at least a first intermodulation path (Fig. 3, 4, 6-8, Para. [0024]: “the FERA 10 provides a reduction of nonlinearity IMD products from TX multi-carriers”; Para. [0029]: “A first transmitter chain 62 comprises…the first split-band duplexer 28” in a first intermodulation path) having at least a first transmit/receive switch (Fig. 3, 4, 6-8, Para. [0026], [0033]: switch 32 responsive to CTRL1 signal which controls reception and transmission carrier signals in the first transmitter chain 62) and … at least a first intermodulation duplexer (Fig. 3, 4, 6-8: first split-band duplexer 28) chain including at least a second intermodulation path (Fig. 3, 4, 6-8, Para. [0024]: “the FERA 10 provides a reduction of nonlinearity IMD products from TX multi-carriers”; Para. [0029]: “A second transmitter chain 64 comprises…the second split-band duplexer 36” in a second intermodulation path) having at least a second transmit/receive switch (Fig. 3, 4, 6,-8, Para. [0026], [0033]: switch 40 responsive to CTRL2 signal which controls reception and transmission of carrier signals in the second transmitter chain 64) and …at least a second intermodulation duplexer in a second intermodulation path (Fig. 3, 4, 6, 7, Para. [0024]: “the FERA 10 provides a reduction of nonlinearity IMD products from TX multi-carriers”; Para. [0029]: “A second transmitter chain 64 comprises…the second split-band duplexer 36” in a second intermodulation path); and 
a transceiver  (Fig. 3, 4, 6-8, Para. [0040]-[0043]: a front end radio architecture (FERA) 10 including  transmitter and receiver circuitries) configured to a transmit signal into and second radio frequency signals of a frequency band 
Khlat et al. does not discloses that the first intermodulation duplexer and the second intermodulation duplexer are respectively connected to: 
“a first intermodulation duplexer switch” and “a second intermodulation duplexer switch”;

“control a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas”.
	On the other hand, Khlat6181 teaches a first intermodulation duplexer and a second intermodulation duplexer are respectively connected to:
“a first intermodulation duplexer switch” (Fig. 8, Para. [0050]:  low band antenna selection circuitry 118A) and “a second intermodulation duplexer switch” (Fig. 8, Para. [0050]: high band antenna selection circuitry 118B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the transceiver (FERA 10) of Khlat et al. a first intermodulation duplexer switch/low band antenna selection circuitry and a second intermodulation duplexer switch/high band antenna selection circuitry connected to respective first and second duplexers as taught by Khlat 6181 where doing so would provide for (Khlat6181, Para. [0014]) “the necessary pass bands for the high band and low band signals while maintaining a desirable stop band attenuation and insertion loss for carrier aggregation applications”. 
Khlat et al. in view of Khlat6181 does not discloses the transceiver further configured to;
allocate at least a portion of the first and second radio frequency signals to non-overlapping regions of the first and second intermodulation duplexers; and 
“control a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas”.
	On the other hand, Weissman et al. teaches;
.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the transceiver (FERA 10) of Khlat et al. in view of Khlat 6181’s inventions can allocate the portions of the first and second radio signals to non-overlapping regions of the respective first duplexer 28 and second duplexer 36,  as taught by Weissman et al., where such implementation would provide for at least one or more of (Weissman et al., Para.[0066]) “minimal band matching…lower insertion loss…better isolation may be achieved between bands… no additional RX filters may be required for receive diversity…better immunity to harmonics and IMD products may be achieved between Pas… no additional transmit antennas may be required”.
Khlat et al. in view of Khlat6181 further in view of Wessman et al. does not discloses the transceiver further;
“control a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas”.
On the other hand, Rofougaran et al. teaches the transceiver;
control a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas” (Fig. 2, 7, Para. [0011], [0028]-[0029], [0037]: “wireless communication device” “implement a radio transceiver” using “a plurality of integrated circuits (ICs) and a plurality of discrete components” such as “duplexers” and “one or more phase shift circuits to phase shift the one or more up converted signals [first and second radio frequency signals] to facilitate [control] beamforming” when transmitted from, at least, first and second antenna, 116-1 and 116-2).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the transceiver (FERA 10) Khlat et al. in view of Khlat 6181 further in view of Wessman et al.’s invention implement one or more phase shifters controlled by the transceiver for beamforming the first and second carrier signals as taught by Rofougaran et al. where doing so would provide beamforming capability to the transceiver (FERA 10) make it (Rofougaran et al., Para. [0011]) “achieve the strict performance requirements of the 2G, 3G, and/or 4G protocols.”

Regarding Claim 12, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 11 above, where Khlat et al. further teaches;
wherein the first radio frequency signal and the second radio frequency signal correspond to non-contiguous resource block allocations in a common channel of the frequency band (Fig. 3, 4, 6-8, Para. [0022], [0024], [0036]: “first carrier C1 is within the TX channel TX#1 and the second carrier C2 is within the TX channel TX#3”.  That is, TX#1 and TX#3 correspond to non-contiguous resource block allocations within band 7).  
Regarding Claim 13, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 11 above, where Khlat et al. further teaches;
wherein the first radio frequency signal corresponds to a first resource block allocation in a first channel of the frequency band (Fig. 3, 4, 6-8, Para. [0022], [0024], [0036]: “first carrier C1 is within the TX channel TX#1”.  That is, first carrier C1 signal corresponds to a first resource block allocation  in a first channel TX#1 of band 7), and the second radio frequency signal corresponds to a second resource block allocation in a second channel of the frequency band (Fig. 3, 4, 6-8, Para. [0022], [0024], [0036]: “the second carrier C2 is within the TX channel TX#3”.  That is, second carrier C2 signal corresponds to a first resource block allocation in a first channel TX#3 of band 7).  

Regarding Claim 14, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 11 above, where Khlat et al. further teaches;
wherein the first transmit chain includes a first power amplifier configured to amplify the first radio frequency signal (Fig. 3, 4, 6, 7, Para. [0029]: “A first transmitter chain 62 comprises the first amplifier cell 58”), and the second transmit chain includes a second power amplifier configured to amplify the second radio frequency signal (Fig. 3, 4, 6, 7 Para. [0029]: “A second transmitter chain 64 comprises the second amplifier cell 60”).

Regarding Claim 15, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 11 above, where Khlat et al. further teaches;
wherein the first transmit chain includes a different configuration of filters relative to the second transmit chain (Fig. 3, 4, 6-8, Para. [0029], [0037] “A first transmitter chain 62 comprises the first amplifier cell 58 and the first split-band duplexer 28.  A second transmitter chain 64 comprises the second amplifier cell 60 and the second split-band duplexer 36” where “the use of the first split-band duplexer 28 and the second split-band duplexer 36 provides improved noise filtering in the RX channel RX#1 and the RX channel RX#2”.  That is, first split-band duplexer 28 noise filtering is different from that of the second split-band duplexer 36 noise filtering).  

Regarding Claim 18, Khlat et al. discloses;
A method of signal transmission in a radio frequency communication device (Fig. 8, 9, Para. [0006]-[0007]: a method by User equipment (UE) in the form of a mobile terminal), the method comprising: 
; 
partitioning a modulated signal into at least a first and second  radio frequency signals of a frequency band 
processing the first radio frequency signal using the first transmit chain to generate a first radio frequency output signal (Fig. 3, 4, 6, 8, 9, Para. [0036]: transmit signal on C1 is provided to the first transmitter chain 62 to generate a first radio frequency output signal at a first band switch 32), the processing in the first transmit chain further including switching between receive and transmit modes in a first intermodulation path with a first transmit/receive switch (Fig. 3, 4, 6-8, Para. [0026], [0029],  [0033]: “A first transmitter chain 62 comprises…a switch 32 in a first intermodulation path responsive to CTRL1 signal which controls reception and transmission of carrier signals in the first transmitter chain 62), and …at least a first intermodulation duplexer (Fig. 3, 4, 6-8: first split-band duplexer 28); 

processing the second radio frequency signal using a second transmit chain to generate a second radio frequency output signal (Fig. 3, 4, 6, 8, 9, Para. [0036]: transmit signal on C2 is provided to the second transmitter chain 64 to generate a second radio frequency output signal at a second band switch 40) the processing in the second transmit chain further including switching between receive and transmit modes in a second intermodulation path with a first transmit/receive switch (Fig. 3, 4, 6-8, Para. [0026], [0029],  [0033]: “A second transmitter chain 64 comprises…a switch 40 in a second intermodulation path responsive to CTRL2 signal which controls reception and transmission of carrier signals in the first transmitter chain 64), and…at least a second intermodulation duplexer (Fig. 3, 4, 6-8: second split-band duplexer 36); and 

first intermodulation duplexer and the second intermodulation duplexer are respectively selected with: 
“a first intermodulation duplexer switch” and “a second intermodulation duplexer switch”;
allocating at least a portion of the first and second radio frequency signals to non-overlapping regions of the first and second intermodulation duplexers; and 
“controlling a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas”.
	On the other hand, Khlat6181 teaches a first intermodulation duplexer and a second intermodulation duplexer are respectively selected with:
“a first intermodulation duplexer switch” (Fig. 8, Para. [0050]:  low band antenna selection circuitry 118A) and “a second intermodulation duplexer switch” (Fig. 8, Para. [0050]: high band antenna selection circuitry 118B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the transceiver (FERA 10) of Khlat et al. a first intermodulation duplexer switch/low band antenna selection circuitry and a second intermodulation duplexer switch/high band antenna selection circuitry for selecting respective first and second duplexers as taught by Khlat 6181 where doing so would provide for (Khlat6181, Para. [0014]) “the necessary pass bands for the high band and low band signals while maintaining a desirable stop band attenuation and insertion loss for carrier aggregation applications”. 
Khlat et al. in view of Khlat6181 does not discloses the transceiver further configured to;
allocating at least a portion of the first and second radio frequency signals to non-overlapping regions of the first and second intermodulation duplexers; and 
controlling a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas”.
	On the other hand, Weissman et al. teaches;
the transceiver further configured to allocate at least a portion of the first and second radio frequency signals to non-overlapping regions of the first and second intermodulation duplexers (Fig. 5F, Table 1, Para.[0063]-[0065],[0138]: “an RF front-end unit” (transceiver) “supporting carrier aggregation on two bands A and B” where the RF front-end unit allocates a first radio frequency signal for transmission on Band 1 TX (1920 to 1980 MHz ) of Band A through the first duplexer 561 and  allocates a second radio frequency signal for transmission on Band 21 1447.9 to 1462.9 MHz ) of Band B through the second duplexer 571.  Hence, Band 1 and Band 21 are allocated to non-overlapping regions of the first duplexer 561 and the second duplexer 571).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the transceiver (FERA 10) of Khlat et al. in view of Khlat 6181’s inventions can allocate the portions of the first and second radio signals to non-overlapping regions of the respective first duplexer 28 and second duplexer 36,  as taught by Weissman et al., where such implementation would provide for at least one or more of (Weissman et al., Para.[0066]) “minimal band matching…lower insertion loss…better isolation may be achieved between bands… no additional RX filters may be required for receive diversity…better immunity to harmonics and IMD products may be achieved between Pas… no additional transmit antennas may be required”.
Khlat et al. in view of Khlat6181 further in view of Wessman et al. does not discloses the transceiver further;
controlling a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas”.
On the other hand, Rofougaran et al. teaches the transceiver;
“controlling a plurality of phase shifters to provide beam formation of the first and second radio frequency signals when transmitted by the first and second antennas” (Fig. 2, 7, Para. [0011], [0028]-[0029], [0037]: “wireless communication device” “implement a radio transceiver” using “a plurality of integrated circuits (ICs) and a plurality of discrete components” such as “duplexers” and “one or more phase shift circuits to phase shift the one or more up converted signals [first and second radio frequency signals] to facilitate [control] beamforming” when transmitted from, at least, first and second antenna, 116-1 and 116-2).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the transceiver (FERA 10) Khlat et al. in view of Khlat 6181 further in view of Wessman et al.’s invention implement one or more phase shifters controlled by the transceiver for beamforming the first and second carrier signals as taught by Rofougaran et al. where doing so would provide beamforming capability to the transceiver (FERA 10) make it (Rofougaran et al., Para. [0011]) “achieve the strict performance requirements of the 2G, 3G, and/or 4G protocols.”

Regarding Claim 19, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 18 above, where Khlat et al. further teaches;
wherein processing the first radio frequency signal using the first transmit chain includes amplifying the first radio frequency signal using a first power amplifier (Fig. 3, 4, 6, 7, Para. .  


Claims 9-10, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (US 2011/0222444 A1 A1 previously cited) in view of Khlat et al. (US 2013/0336181 A1 hereafter referred to as Khlat6181) further in view of Weissman et al. (US 2014/0003300 A1 previously cited) still further in view of Rofougaran et al. (US 2015/0072671 A1) yet further in view of Lee et al. (US 2010/0157858 A1 previously cited).
 
Regarding Claim 9 and 16, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 8 and 15, however does not explicitly teach:
“wherein the first front-end module/transmit chain includes one or more filters for filtering a first sub-band of the frequency band and the second front-end module includes one or more filters for filtering a second sub-band of the frequency band.” 
On the other hand, in the same field of endeavor (Abstract: “Architectures and implementations of a transceiver system for wireless communications are presented, the system including one or more antennas supporting a single frequency band or multiple frequency bands, transmit circuit …”), Lee et al. teaches; 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to include in the “first transmitter chain 62” and “second transmitter chain 64” of Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al.’s invention, respective filters for each path as taught by Lee et al., where doing so (Para. [0055]) would “reject the 2nd and 3rd harmonics at the respective PA outputs…”

Regarding Claim 10 and 17, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. yet further in view of Lee et al. discloses all as applied to claim 9 and 18, where Lee et al. further teaches:
wherein the first  front-end module does not include any filters for filtering the second sub-band, and the second front-end module does not include any filters for filtering the first sub-band (Fig. 5A, Para. [0052], [0055]: each “RF Front –End Module/transmit chain” path only include filters to filter signals in respective band/sub-bands). 

Regarding Claim 20, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. discloses all as applied to claim 18, however does not explicitly teach that the “filters” in the first transmit chain and the second transmit chain:
…comprising filtering the first radio frequency signal using one or more filters of a first sub-band of the frequency band, and filtering the second radio frequency signal using one or more filters of a second sub-band of the frequency band. 
On the other hand, in the same field of endeavor (Abstract: “Architectures and implementations of a transceiver system for wireless communications are presented, the system including one or more antennas supporting a single frequency band or multiple frequency bands, transmit circuit …”), Lee et al. teaches (Fig. 5A, Para. [0052])
comprising filtering the first radio frequency signal using one or more filters of a first sub-band of the frequency band (Fig. 5A, Para. [0052], [0055]: Low Band LPF 536 filter in the first transmit chain filters a signal in a band/sub-band in the frequency range of 880-915 MHz), and filtering the second radio frequency signal using one or more filters of a second sub-band of the frequency band (Fig. 5A, Para. [0052], [0055]: High Band LPF 540 filter in the second transmit chain filters a signal in a band/sub-band in the frequency range of 1710-1785 MHz). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to include in the “first transmitter chain 62” and “second transmitter chain 64” of Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al.’s invention, respective filters for each path as taught by Lee et al., where doing so (Para. [0055]) would “reject the 2nd and 3rd harmonics at the respective PA outputs…”).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Khlat et al. (US 2011/0222444 A1 A1 previously cited) in view of Khlat et al. (US 2013/0336181 A1 hereafter referred to as Khlat6181) further in view of Weissman et al. (US 2014/0003300 A1 previously cited) still further in view of Rofougaran et al. (US 2015/0072671 A1) yet further in view of Khlat et al. (US 2019/0081649 A1 hereafter referred to as Khalt1649 previously cited).

Regarding Claim 21, Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al.  discloses all as applied to claim 1 above, including teaching that the frequency band is a long term evolution advanced (LTE-Advanced) Band 7 rather than:
“Band 71”. 
On the other hand, in the same field of endeavor (Para. [0002], [0024]: “transmitting and receiving radio frequency (RF) signals in wireless communication devices” in LTE system), Lee et al. teaches (Abstract, Para. [0002], [0024]) transmitting and receiving radio frequency (RF) signals in a contiguous or non-contiguous RF spectrum of LTE system using; 
“Band 71” (Para. [0005], [0024], [0083]: “the transmit bands 14, 16 correspond respectively to LTE uplink band 71 (663-698 MHz)...” “the first transmit signal 36 and the second transmit signal 38 can be modulated for transmission and/or reception in LTE band 71 (B71)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the invention of  Khlat et al. in view of Khlat6181 further in view of Weissman et al. still further in view of Rofougaran et al. can be adapted to operate using Band 71 of the LTE system as taught by Khlat1649, where such implementation would provide (Khlat1649, Para.[0004], [0021]) upgradability/accessibility to “higher data rates”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633